EXHIBIT 10.3




SECOND AMENDED AND RESTATED
POZEN INC. 2000 EQUITY COMPENSATION PLAN


NONQUALIFIED STOCK OPTION GRANT


This STOCK OPTION GRANT, dated as of _________________ (the “Date of Grant”), is
delivered by POZEN Inc. (the “Company”) to _____________ (the “Grantee”).


RECITALS


The Second Amended and Restated POZEN Inc. 2000 Equity Compensation Plan (the
“Plan”), provides for the grant of options to purchase shares of common stock of
the Company.  The Compensation Committee (the “Committee”) of the Board of
Directors has decided to make a stock option grant as an inducement for the
Grantee to promote the best interests of the Company and its stockholders.  A
copy of the Plan is attached.


NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:


1.           Grant of Option.  Subject to the terms and conditions set forth in
this Agreement and in the Plan, the Company hereby grants to the Grantee a
nonqualified stock option (the “Option”) to purchase ______ shares of common
stock of the Company (“Shares”) at an exercise price of $____ per Share, which
represents the Fair Market Value (as defined in the Plan) of the underlying
common stock of the Company on the Date of Grant.  The Option shall become
exercisable according to Paragraph 2 below.


2.           Exercisability of Option.  The Option shall become exercisable on
the following dates, if the Grantee is employed by, or providing service to, the
Company (as defined in the Plan) on the applicable date:


Date                                           Shares for Which the Option is
Exercisable




[INSERT VESTING DATES/SCHEDULE]






The exercisability of the Option is cumulative.  If the foregoing schedule would
produce fractional shares, the number of Shares as to which the Option shall
become exercisable shall be rounded down to the nearest whole Share, with all
Shares being exercisable on [insert final vesting date from Paragraph 2 above].

- 1 -

--------------------------------------------------------------------------------



3.           Term of Option.


(a)           The Option shall have a term of ten years from the Date of Grant
and shall terminate at the expiration of that period, unless it is terminated at
an earlier date pursuant to the provisions of this Agreement or the Plan.


(b)           The Option shall automatically terminate upon the happening of the
first of the following events:


(i)           The expiration of the one-year period after the Grantee ceases to
be employed by, or provide service to, the Company (as defined in the Plan), if
the termination is for any reason, including Disability (as defined in the Plan)
or death, but other than Cause (as defined in the Plan).


(ii)           The date on which the Grantee ceases to be employed by, or
provide service to, the Company for Cause.  In addition, notwithstanding the
prior provisions of this Paragraph 3, if the Grantee engages in conduct that
constitutes Cause after the Grantee’s employment or service terminates but while
the Option otherwise remains exercisable, the Option shall immediately
terminate.


Notwithstanding the foregoing, in no event may the Option be exercised after the
date that is ten years from the Date of Grant.  Any portion of the Option that
is not exercisable at the time the Grantee ceases to be employed by, or provide
service to, the Company shall immediately terminate.


4.           Exercise Procedures.


(a)           Subject to the provisions of Paragraphs 2 and 3 above, the Grantee
may exercise part or all of the exercisable Option by giving the Company written
notice of intent to exercise in the manner provided in this Agreement,
specifying the number of Shares as to which the Option is to be exercised.  On
the delivery date, the Grantee shall pay the exercise price (i) in cash, (ii)
with the approval of the Committee, by delivering Shares of the Company which
shall be valued at their fair market value on the date of delivery, (iii)
payment through a broker in accordance with procedures permitted by Regulation T
of the Federal Reserve Board, or (iv) by such other method as the Committee may
approve.  The Committee may impose from time to time such limitations as it
deems appropriate on the use of Shares of the Company to exercise the Option.

- 2 -

--------------------------------------------------------------------------------



(b)           The obligation of the Company to deliver Shares upon exercise of
the Option shall be subject to all applicable laws, rules, and regulations and
such approvals by governmental agencies as may be deemed appropriate by the
Committee, including such actions as Company counsel shall deem necessary or
appropriate to comply with relevant securities laws and regulations.  The
Company may require that the Grantee (or other person exercising the Option
after the Grantee’s death) represent that the Grantee is purchasing Shares for
the Grantee’s own account and not with a view to or for sale in connection with
any distribution of the Shares, or such other representation as the Committee
deems appropriate.  All obligations of the Company under this Agreement shall be
subject to the rights of the Company as set forth in the Plan to withhold
amounts required to be withheld for any taxes, if applicable.  Subject to
Committee approval, the Grantee may elect to satisfy any income tax withholding
obligation of the Company with respect to the Option by having Shares withheld
up to an amount that does not exceed the minimum applicable withholding tax rate
for federal (including FICA), state and local tax liabilities.


5.           Change of Control.  The provisions of the Plan applicable to a
Change of Control shall apply to the Option, and, in the event of a Change of
Control, the Committee may take such actions as it deems appropriate pursuant to
the Plan.


6.           Restrictions on Exercise.  Only the Grantee may exercise the Option
during the Grantee’s lifetime and, after the Grantee’s death, the Option shall
be exercisable (subject to the limitations specified in the Plan) solely by the
legal representatives of the Grantee, or by the person who acquires the right to
exercise the Option by will or by the laws of descent and distribution, to the
extent that the Option is exercisable pursuant to this Agreement.


7.           Grant Subject to Plan Provisions.  This grant is made pursuant to
the Plan, the terms of which are incorporated herein by reference, and in all
respects shall be interpreted in accordance with the Plan.  The grant and
exercise of the Option are subject to the provisions of the Plan and to
interpretations, regulations and determinations concerning the Plan established
from time to time by the Committee in accordance with the provisions of the
Plan, including, but not limited to, provisions pertaining to (i) rights and
obligations with respect to withholding taxes, (ii) the registration,
qualification or listing of the Shares, (iii) changes in capitalization of the
Company, and (iv) other requirements of applicable law.  The Committee shall
have the authority to interpret and construe the Option pursuant to the terms of
the Plan, and its decisions shall be conclusive as to any questions arising
hereunder.


8.           No Employment or Other Rights.  The grant of the Option shall not
confer upon the Grantee any right to be retained by or in the employ or service
of the Company and shall not interfere in any way with the right of the Company
to terminate the Grantee’s employment or service at any time.  The right of the
Company to terminate at will the Grantee’s employment or service at any time for
any reason is specifically reserved.

- 3 -

--------------------------------------------------------------------------------



9.           No Stockholder Rights.  Neither the Grantee, nor any person
entitled to exercise the Grantee’s rights in the event of the Grantee's death,
shall have any of the rights and privileges of a stockholder with respect to the
Shares subject to the Option, until certificates for Shares have been issued
upon the exercise of the Option.


10.           Assignment and Transfers.  The rights and interests of the Grantee
under this Agreement may not be sold, assigned, encumbered or otherwise
transferred except, in the event of the death of the Grantee, by will or by the
laws of descent and distribution.  In the event of any attempt by the Grantee to
alienate, assign, pledge, hypothecate, or otherwise dispose of the Option or any
right hereunder, except as provided for in this Agreement, or in the event of
the levy or any attachment, execution or similar process upon the rights or
interests hereby conferred, the Company may terminate the Option by notice to
the Grantee, and the Option and all rights hereunder shall thereupon become null
and void.  The rights and protections of the Company hereunder shall extend to
any successors or assigns of the Company and to the Company’s parents,
subsidiaries, and affiliates.  This Agreement may be assigned by the Company
without the Grantee’s consent.


11.           Applicable Law.  The validity, construction, interpretation and
effect of this instrument shall be governed by and construed in accordance with
the laws of the State of Delaware, without giving effect to the conflicts of
laws provisions thereof.


12.           Notice.  Any notice to the Company provided for in this instrument
shall be addressed to the Company in care of the President at 1414 Raleigh Road,
Suite 400, Chapel Hill, N.C. 27517, and any notice to the Grantee shall be
addressed to such Grantee at the current address shown on the payroll of the
Company, or to such other address as the Grantee may designate to the Company in
writing.  Any notice shall be delivered by hand, sent by telecopy or enclosed in
a properly sealed envelope addressed as stated above, registered and deposited,
postage prepaid, in a post office regularly maintained by the United States
Postal Service.








[Remainder of page intentionally left blank]
 
- 4 -

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement, and the Grantee has executed this Agreement, effective
as of the Date of Grant.





 
POZEN INC.
                   
By:
   
Its:
                     
Accepted:
     
[Grantee]




- 5 -

--------------------------------------------------------------------------------


